Citation Nr: 0201320	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  98-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who had active 
service in the recognized guerrilla services from December 
1942 to October 1945 and active service in the Philippine 
Commonwealth Army from October 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied entitlement to service 
connection for cause of the veteran's death based on the 
merits.  

The Board previously considered this matter in its decision 
dated in May 1999.  The Board also denied the claim; however, 
the Board did not decide the case on the merits.  Rather, the 
Board found that the appellant had failed to present a well-
grounded claim.  

The appellant filed a timely appeal of the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court.  In consideration of the appellee's unopposed Motion 
to Remand and for Stay of Proceedings, the Court ordered the 
May 1999 Board decision vacated and remanded to the Board for 
consideration of Nolen v. Gober, 222 F. 3d 1356 (Fed. Cir. 
2000).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The probative evidence of record does not show that any 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSION OF LAW

The illness or injury that caused the veteran's death was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran underwent a 
physical examination in October 1945.  The examination report 
discloses that his cardiovascular system was normal.  His 
blood pressure was recorded as 118/70.  No abnormalities were 
noted.  The June 1946 discharge examination report listed a 
gunshot wound scar in the left forearm and left thigh as the 
only significant diseases, wounds, and injuries.  All 
systems, including the cardiovascular system, were found to 
be normal.  Blood pressure was 120/90 and pulse was 78 while 
sitting.  The veteran sought treatment for gunshot wounds and 
several other illnesses, such as malaria and cellulitis, 
during active service.  He neither complained of nor was he 
treated for any cardiovascular illnesses.

Post service medical records indicate that the veteran sought 
treatment for various symptoms between March 1947 and April 
1987, but was not diagnosed with a hypertension or any other 
cardiovascular illness until his death in March 1995.  




A summary from VLG (initials) Hospital discloses that he was 
admitted for various illnesses in March 1947, February 1953, 
January to March 1954, and August 1954 to September 1954.  No 
pertinent findings or diagnoses were revealed.  The veteran 
underwent treatment provided by Captain PB (initials) in 
December 1954; no pertinent findings or diagnoses were 
revealed.  An August 1955 certification of treatment in 
February 1944 by Dr. PBA (initials) revealed no pertinent 
findings or diagnoses.  

An August 1956 certification of examination by Dr. GCG 
(initials) shows that the veteran's blood pressure was 
measured as 110/80.  A November 1957 statement from Dr. JMG 
(initials) revealed no pertinent findings or diagnoses.  A 
narrative summary from VM (initials) Hospital covering an 
admission from May to July 1958 shows no pertinent findings 
or diagnoses.  

An October 1972 statement from Dr. IPA (initials) indicates 
that the veteran was treated over the preceding four years 
for various illnesses; no pertinent findings or diagnoses 
were made.  Dr. RRT (initials), in a statement dated in 
February 1973, averred that he had treated the veteran for 
the preceding two years for multiple illnesses.  Dr. RRT 
reported that blood pressure was 100/60; no other pertinent 
findings or diagnoses were reported.  

The veteran was seen at N (initial) Clinic, according to a 
statement received by VA in March 1973.  The treating 
physician, Dr. WCN (initials), noted that he had treated the 
veteran twice over the last few months for edema of the lower 
extremities.  The veteran was hospitalized at VM Hospital 
from August to September 1973.  The hospital summary revealed 
no pertinent findings or diagnoses.  



The veteran underwent a VA physical examination in September 
1973.  Blood pressure was 120/90 and his pulse was 60.  No 
other pertinent findings or diagnoses were made.  He was seen 
by Dr. EPF (initials) in March 1974.  Blood pressure was 
140/102.  No other pertinent findings or diagnoses were 
reported.  He was hospitalized in April 1987 at MAR 
(initials) District Hospital.  Blood pressure was recorded as 
140/90.  The medical certificate revealed no other pertinent 
findings or diagnoses.  The death certificate reflects that 
he had died in March 1995 of hypertensive cardiovascular 
disease, hemorrhage.


Criteria

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  

In order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).



If not shown during service, service connection may be 
granted for cardiovascular-renal disease including 
hypertension if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. § 1101, 
1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 
3.309 (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2001).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2001).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  

There are primary causes of death which by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c); Lathan v. Brown, 7 Vet. 
App. 359 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connected claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Globate v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The Board notes that the ruling in 
Nolen as it pertains to making a determination of well 
groundedness is rendered moot by the VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  Therefore, 
the expanded duty to assist law applies.  Id.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any outstanding Federal government or 
other record that could substantiate the claim for service 
connection for cause of death.  The RO advised the appellant 
by letter dated in September 1996 of what the veteran was 
service connected for during his lifetime and what the death 
certificate showed as the cause of death.  

The RO then explained what evidence was needed to establish 
entitlement to service connection for cause of death.  The RO 
specifically requested the names, addresses, and approximate 
treatment dates for all health care providers, who had 
treated the veteran for any illnesses, which the appellant 
believed, were a direct or contributing cause of the 
veteran's death.  The RO also advised the appellant that she 
may submit a statement from any health care provider that 
treated the veteran to show a nexus between his military 
service and cause of death.  

In response to the appellant's December 1997 assertion, "it 
is my honest belief that it (service connected residuals of 
gunshot wounds to the left forearm and right buttock) 
attributed to the cause of his (the veteran's) death," the 
RO advised the appellant by letter dated in January 1999, of 
what the current evidence showed, what still needed to be 
shown, and specifically, what the appellant needed to produce 
to support her assertion.  


The appellant failed to respond to these advisements and 
requests for further evidence.  She produced no names, 
addresses, and treatment dates for health care providers.  
She has not alleged that the service medical records are 
incomplete.  

Accordingly, the RO has secured a complete record and the 
requirement under the VCAA that the RO advise the claimant of 
how the responsibilities for developing the record are to be 
divided, is moot.  Moreover, the Board finds that these 
communications clearly advise the appellant of the evidence 
needed to substantiate her claim for service connection for 
cause of death.

The Board finds that the VCAA does not require a medical 
opinion in this case.  A medical examination or medical 
opinion is required only when VA determines that such is 
necessary to decide the claim.  

A medical opinion is not necessary in this matter because the 
veteran's service medical records and post service medical 
records fail to establish "an event, injury or disease in 
service," or "a disease or symptoms of a disease listed in 
§ 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period..."  See 38 C.F.R. 
§ 3.159(c)(4).  

The veteran was never diagnosed with hypertension or 
cardiovascular illness until his death.  A diagnosis, made 
some fifty years after service, clearly does not require a 
medical opinion.

The Board finds that the appellant is not prejudiced by its 
consideration of her claim pursuant to this new law and 
implementing regulations in the first instance.  VA has 
already met any obligations to the appellant under this new 
law.

In view of the foregoing, the appellant will not be 
prejudiced by the Board's actions.  A remand for adjudication 
of her claim by the RO under the new law would only serve to 
further delay resolution of the claim, would serve no useful 
purpose, and would only impose unnecessary burdens on VA and 
the appellant.  See 38 U.S.C.A. § 7261(b); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1995).


Service connection for the cause of the veteran's death

The Board notes that a claim for service connection for the 
cause of death is treated as a new claim, regardless of the 
status of adjudication of service-connected disability claims 
brought by the veteran before his death.  Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 20.1106 (2001).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1933); 
Hensley v. Brown, 5 Vet. App. 155, 151 (1995).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) 




(Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board additionally notes that the cause of death, 
hypertensive cardiovascular disease, hemorrhage in general 
were not noted until the veteran's death, many years after 
his discharge from service.  Therefore, presumptive service 
connection for the cause of death is not warranted.  
38 C.F.R. § 3.309(a).

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service or disease and a 
current disability.  Hickson, supra.

A review of the record discloses that hypertensive 
cardiovascular disease, hemorrhage caused the veteran's 
death; no other causes were listed on the death certificate.  
There are no diagnoses of a cardiovascular disease or 
hemorrhage of record in service or at any other time prior to 
the veteran's death.  

The Board notes that the veteran had experienced edema in his 
lower extremities in early 1973, over 25 years post service.  
The Board also notes that his blood pressure varied over the 
years; however, his physicians did not appear to find any of 
these findings indicative of hypertensive cardiovascular 
disease.  




Consistent with Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000), the Board has considered all possible theories of 
entitlement.  The competent and probative evidence plainly 
establishes, however, that the disabilities for which the 
veteran was service-connected during his lifetime did not 
contribute substantially and materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

The veteran was service connected for residuals of a gunshot 
wound to the left forearm and to the right buttock, evaluated 
as 10 percent and noncompensable, respectively, at the time 
of death.  The Board has considered that the foregoing 
disabilities did not involve active processes affecting vital 
organs but were more quiescent or static in nature.  
38 C.F.R. § 3.312(c)(2).  

There is no evidence of record which indicates that either of 
these disabilities caused or contributed to death, as the 
appellant contends.  She has produced no evidence from a 
medically competent source to support this contention.  The 
Court has held that a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the cause 
of the veteran's death.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The medical evidence of record does not support a causal 
relationship between service and the cause of the veteran's 
death.  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In this circumstance, where the clear weight of the most 
probative evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for cause of death is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

